The attorneys for the parties on this appeal from an order of the Supreme Court, Queens County, dated January 22, 1976, have agreed, after a conference held before Hon. Harry Gittleson on March 30, 1976, that said order be modified, and thereupon signed a stipulation to such effect. In accordance with the foregoing, it is ordered that the said order is modified, without costs or disbursements, by deleting the second decretal paragraph thereof and substituting therefor the following: "Ordered that the lien of the New York City Department of Social Services on the recovery of the sum of $10,500 herein for the costs of hospital care furnished the infant plaintiff, John McClain, at Queens General Hospital for the periods February 15, 1972 to March 15, 1972, April 12, 1972 to April 15, 1972, and June 6, 1972 to June 9, 1972, is reduced from $4,218.90 to $1,800, and the infant plaintiff is directed to pay the sum of $1,800 to the New York City Department of Social Services from the infant plaintiff’s share of the recovery herein.” Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.